Citation Nr: 1712022	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  07-35 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a left hip disability, to include as secondary to a service-connected back condition. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Charles, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to January 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Anchorage, Alaska.  

In May 2004, the Veteran filed a service connection claim for a bilateral hip disability, which was denied in an October 2004 rating decision.  The Veteran did not appeal within a year so that decision became final.

In October 2005, the Veteran filed a new service connection claim regarding injury to his left hip.  The RO construed the claim as one of reopening based on new and material evidence, but ultimately denied reopening in a May 2006 rating decision, which is currently on appeal.  

In June 2011, the matter reached the Board.  The Board found new and material evidence of record, a June 2009 VA examination diagnosing degenerative joint disease of the left hip.  The Board reopened the previously denied service connection claim of a left hip disability, and remanded the matter to the RO to adjudicate in the first instance.  

The RO initially deferred review of the claim of service connection for a left hip disorder pending receipt of additional information.  Subsequently, the RO denied service connection for a left hip disorder in a September 2012 Supplemental Statement of the Case.  After the denial, the Veteran requested that his appeal be returned to the Board for adjudication.  

In June 2013, the appeal reached the Board.  Another Veterans Law Judge referred the case for a medical expert opinion to be prepared by the Veterans Health Administration (VHA) regarding the etiology of the left hip disability.  In July 2013, the expert opinion was prepared followed by an addendum prepared in August 2013.  The Veteran was provided with a copy of each document for review and an opportunity to respond.  In July 2014, the matter returned to the Board.  

The Board denied service connection for a left hip disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court in its review of the decision and relevant evidence found the VHA opinion with addendum inadequate.  The Court granted a Joint Motion of Remand issued by the parties, which resulted in vacating the July 2014 Board decision, and remanding the matter to the Board to obtain a new opinion prior to readjudication. 

In June 2016, pursuant to the Joint Motion for Remand, the Board remanded this claim to the RO for the scheduling of a new VA examination and opinion to clarify the record.


FINDINGS OF FACT

A chronic left hip disability was not manifested in service, and such disability is not shown to be related to the Veteran's service or to have been caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Service connection for a left hip disability is not warranted. 38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Prior Remand

In June 2016, the Board remanded the claim and directed a new examination and medical opinion be provided.  On July 5, 2016, the VA examination was provided along with an opinion.  On July 27, 2016, an addendum opinion was also provided.  The Board finds that the opinions are adequate and are discussed further below.  For these reasons, the Board's prior remand instructions have been substantially complied with.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102-5103A, 5107, 5126 (West 2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As a part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  The VCAA applies to the instant claim. 

Duty to Notify 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the instant case, the Veteran was provided this required notice in a July 2004 letter.  The Veteran was notified of evidence not of record that was necessary to substantiate the claim, and that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  The Veteran was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination, if appropriate, obtain VA records, obtain service records, and obtain private treatment reports as indicated.  Since the content of the letter fully complies with the requirements of 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.

Duty to Assist

VA also satisfied its duty to assist the Veteran in the development of his claim.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this instance,
evidence of record includes service records, VA treatment records, private treatment records, along with the Board's and the U.S. Court of Appeals for Veterans Claims' prior remands and decisions.  There are no outstanding records that the Veteran has requested VA to obtain or that are potentially relevant to his claim, therefore VA has also complied with its duty to obtain available records.  

III. Service Connection Legal Authority

Generally, service connection will be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a casual relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).  Some chronic diseases may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2012).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection on a secondary basis, or secondary service connection, may be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a).  Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310 (b). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

IV. Analysis

The Veteran served from September 1974 to January 1977.  The Veteran seeks service connection for a left hip disability, to include as secondary to the service-connected back condition.  

The Veteran's service treatment records are completely negative of any reports of symptoms, treatment, or diagnosis of a left hip disorder during his period of active service.  A VA examination report following service dated in May 1979 noted mild lumbar strain but is also negative of any reports of symptoms, treatment, or diagnosis of a left hip disorder.

Treatment records dated in October 2005 show that the Veteran reported left leg numbness.  A VA outpatient treatment record dated February 2006 shows that the Veteran described stepping into a hole up to his knee while carrying Howitzers on both shoulders during service in 1976.  He added that he experienced a jolt to his shoulders and low back, and being told, "One leg is shorter than the other."  There was no reference to the left hip.

A VA outpatient treatment record dated in May 2006 shows that the Veteran reported experiencing radiating pain from his left hip down to his left ankle.

A February 2007 written statement from the Veteran conveyed that his back disability caused him to "change the way that I have to walk, which affects my legs and hips."  

A private medical record from J. K., M.D., dated in January 2008 shows that the Veteran was said to have met the criteria for osteoporosis.  The Veteran was said to have a history of "long term steroid use, chronic liver problem[s], kidney stones, bone fractures after the age of 14, [and a] compression fracture of the spine;" reported "a loss of height 1 inch;" and  "this T score at the left hip is  0.8."  In April 2008, he was noted to have osteoporosis secondary to steroids taken for chronic obstructive pulmonary disease.

A VA examination report dated in June 2009 shows that the Veteran provided a history regarding his asserted injury as set forth above.  The examiner noted the Veteran's report of working as a heavy equipment operator for the past 10 to 20 years and the onset of left hip pain about 10 years earlier.  Following examination of the Veteran, the diagnosis was degenerative joint disease of the left hip.  X-ray studies of the left hip revealed findings consistent with serpiginous sclerosis projecting within the superior aspect of the left femoral head raising the possibility of avascular necrosis.  The examiner opined that it was less likely as not that it was caused or aggravated by his service-connected spine disability because the degenerative joint disease of the left hip was usual for the Veteran's age, habitus, and occupation doing construction since separation from service.  

Duplicate VHA opinions were received in May 2013 and July 2013, in which an orthopedic surgeon indicated that the Veteran had hip pain since approximately 1998, 22 years after the in-service injury.  The medical expert added that there was no indication in the records of loss of range of motion or a limp, or pain with range of motion of the left hip.  X-rays taken in 1998 were said to be indicative of possible avascular necrosis, which could be caused by steroid use.  The Veteran was said to have been on steroids intermittently for chronic obstructive pulmonary disease.  Avascular necrosis could also be caused by alcohol abuse, for which the Veteran was noted to have a history.  The medical expert explained that the Veteran did not sustain an injury to the left hip when he fell into a hole, as there is no documented evidence of a hip fracture or strain.  The medical expert concluded that it was unlikely that the hip pain was related to his injury in 1976, and also unlikely that the injury to his back aggravated his hip beyond its natural progression.

In an addendum dated in August 2013, the VHA medical expert reiterated that it was unlikely that the left hip disorder originated during active service, or that it is related and/or permanently increased in severity beyond its natural progression due to his service-connected disabilities.  The medical expert added that it was to a reasonable degree of medical certainty that the left hip disorder was degenerative arthritis in nature and may be related to avascular necrosis.  These two disorders are not related to each other and neither was related to his injuries during active service or to his service-connected disorders.  

In July 2014, the Board denied service connection for left hip disorder based substantially on the service and post service treatment records and the 2009 and 2013 medical opinions.  Nevertheless, parties agreed that the May/July 2013 opinion and August 2013 addendum were both inadequate because they lacked rationale and were speculative with respect to the attribution of the left hip disorder to avascular necrosis.  The Court vacated the Board's decision and remanded with instructions to obtain an adequate medical opinion. 

The Veteran provided a private chiropractor opinion in April 2016.  The opinion stated his "hip condition is secondary to his low back condition and his hip pain is at least as likely as not caused by his service connected back disorder."  However, it also stated that the Veteran's "symptoms are more likely than not from the low back region and not the hip region." As mentioned in the June 2016 remand, while the Board recognized the opinion, it raised more questions because it discusses hip pain in the context of referred pain from the back, noting that x-rays show no degeneration, contradictory to prior evidence.  Further, the opinion also appeared to state the Veteran did not have an actual hip condition, but instead hip pain radiating from the lumbar spine.  

A VA examination dated July 5, 2016 showed the examiner reviewed the Veteran's electronic folder and the Veteran's report of working as a commercial fisherman from 1978 to 2000 and then as a truck driver.  The Veteran reported that he first experienced left t hip pain in 1998 while on a fishing trip.  The examiner diagnosed bilateral degenerative arthritis of the hips.  It was noted the Veteran did not have a distinct or separate condition of your left hip clinically other than degenerative arthritis.  The examiner opined that it was less likely than not (less than 50 percent probability) that the condition incurred in or was caused by the claimed in-service injury.  The rationale provided was that the Veteran had an injury in 1976 but did not report left hip pain.  It was not until 1999 that the Veteran complained of hip pain, so the timeline cannot establish that current hip pain and arthritis incurred in or was caused by service.  The examiner pointed to the Veteran's history of laborer jobs, age, and male gender as a classic history for the development of hip arthritis, and opined his aging and professional life was more likely than not the cause of hip pain.  Regarding the Veteran's x-ray changes in 2009, the examiner stated that it was consistent with degenerative arthritis because avascular necrosis did not develop clinically.  Further, subsequent x-rays did not show the same readings, thus it was possible x-rays were over-read by the radiologist.  The examiner stated the Veteran did not have a confirmed diagnosis of avascular necrosis of the left hip.  

Regarding the Veteran's claim that his back condition caused his left hip disability, the doctor opined it was less likely (less than 50 percent probability) that it was proximately due to or the result of your back condition.  The rationale given was that back pain can have protective advantages to hip joints because individuals with back pain tend to reduce activities to cope with chronic back pain.  The Board finds the examiner provided an opinion supported by adequate rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

On July 27, 2016, the Appeals Management Office Medical Officer, a physician, reviewed the Veteran's paper claims file and electronic record, summarized the records and opinions at length, and stated the review of file does not change the opinions rendered by the July 5, 2016, medical opinion.  The physician explained that the Veteran did not develop hip pain until over 20 years after his back injury in August 1976, and his only currently diagnosed hip disorder of mild degenerative joint disease of the bilateral hips is consistent with age and work related history degenerative arthritis.  Further, the physician concurred with the May/July 2013 expert medical opinion that it is unlikely the injury to the Veteran's back aggravated his left hip disability beyond its normal progression.  Again, the Board finds the physician provided an opinion supported by adequate rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

Having considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  As noted above, there is no medical evidence the Veteran was diagnosed with a left hip disorder in service or of arthritis of the left hip within one year of separation therefrom.  Further, there is no evidence of left hip symptoms after service until 1998, more than 22 years following separation from service.  (Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds probative the June 2009, May/July 2013, and July 2016 medical opinions, as well as the review conducted by the physician in July 2016.  These opinions are considered probative as they were definitive, based upon a review of the Veteran's claims file and supported by detailed explanation regarding pathology of his current problems.  As such, they are found to carry significant probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Other than the chiropractic opinion, there is no competent medical evidence suggesting that that a current left hip disorder was either caused by or is aggravated by a service-connected disability.  

The Board recognizes competent assertions of the Veteran.  Lay evidence is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331,1336 (Fed. Cir. 2006); Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d. at 1313.  The lay evidence is certainly competent as to the events and symptoms of which there was personal knowledge; and in this regard the Board finds these accounts credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran did not report left hip pain during service or a continuity of pain since service.  It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Additionally, pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

Accordingly, the Veteran's claim of entitlement to service connection for a left hip disorder must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is not helpful to a claimant where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.


ORDER

Entitlement to service connection for a left hip disability, to include as secondary to a service-connected back condition is denied.


____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


